Order issued January 31, 2013




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                             ))))))))))))))))))))))))))))
                                       No. 05-12-00868-CV
                             ))))))))))))))))))))))))))))

                                     DAN LOPEZ, Appellant

                                                 V.

                         RS CLARK & ASSOCIATES, INC., Appellee

   4444444444444444444444444444444444444444444444444444444444444
                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-07834-A
   4444444444444444444444444444444444444444444444444444444444444
                                             ORDER

       Based on the Court’s opinion of this date, we GRANT appellant’s motion for review of the

trial court’s order requiring additional security to supersede final judgment and enjoining asset

transfer to the extent the trial court’s order required appellant to supersede the award of attorney’s

fees. We REVERSE the trial court’s July 31, 2012 order enjoining appellant from transferring

assets and requiring him to provide additional security to supersede the final judgment on appeal and

deem appellant’s existing cash deposit in lieu of supersedeas bond in the amount of $5,074.70

sufficient to supersede the trial court’s judgment in this case.



                                                          /Carolyn Wright/
                                                        CAROLYN WRIGHT
                                                        CHIEF JUSTICE